
	

114 HR 4827 IH: Coal Ash Landfill Safety Act
U.S. House of Representatives
2016-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4827
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2016
			Mr. Johnson of Georgia (for himself, Mr. Conyers, Mrs. Watson Coleman, Ms. Norton, Mr. Grijalva, Mr. Gutiérrez, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To require the Administrator of the Environmental Protection Agency to review regulations for
			 municipal solid waste landfills to determine if such regulations are, with
			 the respect to the disposal of coal combustion residuals in such
			 landfills, protective of health and the environment, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Coal Ash Landfill Safety Act. 2.Review of regulations for municipal solid waste landfills that receive coal combustion residuals (a)ReviewNot later than 6 months after the date of enactment of this Act, the Administrator shall complete a review of the regulations issued under the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) applicable to municipal solid waste landfills with respect to the disposal of coal combustion residuals at such landfills.
 (b)ContentsIn conducting the review under subsection (a) the Administrator shall— (1)determine, with respect to the disposal of coal combustion residuals, if the regulations described in subsection (a) for municipal solid waste landfills are at least as protective of health and the environment as the regulations set forth in the coal combustion residuals rule are for landfills and surface impoundments that are subject to such coal combustion residuals rule;
 (2)examine, with respect to the disposal of coal combustion residuals, any differences in requirements, protections, and impacts between the regulations described in subsection (a) and the regulations set forth in the coal combustion residuals rule, including—
 (A)fugitive dust protections; (B)groundwater monitoring for coal combustion residuals specific parameters;
 (C)cleanup standards for coal combustion residuals contaminants; (D)weekly, monthly, and annual inspection requirements;
 (E)a prohibition against placing coal combustion residuals within 5 feet of groundwater; (F)public access to compliance data and information, including public posting of monitoring data, corrective action plans, and inspection reports on a publicly accessible Internet website; and
 (G)disproportionate impacts to health and environment of low-income and minority populations in accordance with Executive Order 12898, Federal Actions To Address Environmental Justice in Minority Populations and Low-Income Populations.
 (c)Revision of regulationsIf, pursuant to the review under subsection (a), the Administrator determines that, with respect to the disposal of coal combustion residuals, the regulations applicable to municipal solid waste landfills described in subsection (a) fail to provide at least equivalent protection for health and the environment as the regulations set forth in the coal combustion residuals rule for landfills and surface impoundments subject to such coal combustion residuals rule, not later than 18 months after the date of enactment of this Act, the Administrator shall revise the regulations applicable to municipal solid waste landfills that receive coal combustion residuals to provide equivalent or greater protection.
 (d)DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
 (2)Coal combustion residualsThe term coal combustion residuals means fly ash, bottom ash, boiler slag, and flue gas desulfurization materials generated from burning coal for the purpose of generating electricity by electric utilities and independent power producers.
 (3)Coal combustion residuals ruleThe term coal combustion residuals rule means the rule entitled Hazardous and Solid Waste Management System; Disposal of Coal Combustion Residuals From Electric Utilities published at 80 Fed. Reg. 21302 (April 17, 2015) (including any successor regulation).
				
